PER CURIAM.
Granted in part. Accepting the court of appeal’s findings as to the parties’ income as correct, it nevertheless appears that there was an error in the court’s calculation of monthly child support. After finding that the total monthly income of the parties should be reduced from $7,092.00 to $6,265.00, the court of appeal failed to recognize that the basic child support amount should be reduced from $1,732.00 to $1,587.00. Using these revised figures, the monthly child support award should be $1,625.20 instead of $1,748.45. The judgment is amended accordingly. Otherwise, the writ application is denied.
DENNIS, J., not on panel.